*442
Opinion

PER CURIAM.
The defendants Franklyn H. Carrington and Carolyn R. Carrington appeal from the judgment of the trial court rendered after the granting of summary judgment in favor of the third party plaintiff, the Suffield water pollution control authority.
The genesis of this case was an action by the town of Suffield (town) to foreclose tax liens on the property of the defendants. The water pollution control authority was a defendant by virtue of hens for nonpayment of a sewer assessment and sewer use fees. See Practice Book § 10-69. When the town and the defendants settled their tax dispute, the water pollution control authority filed a cross complaint to foreclose its liens. At that point, the town withdrew its foreclosure action, leaving only the water pohution control authority’s cross complaint to be litigated.
On appeal, the defendants claim that the trial court improperly found that (1) their property had received benefits from the construction of a sewer system and (2) there were clear and undisputed facts showing that they had access to the sewer over their land.
The issues before this court were resolved in the trial court’s thoughtful and comprehensive memorandum of decision. Suffield v. Carrington, 46 Conn. Sup. 228, 744 A.2d 958 (1998). Because that memorandum of decision fully addresses the dispositive issues raised in this appeal, we adopt it as a proper statement of the facts and the applicable law. It would serve no useful purpose for us to repeat the discussion contained therein. In re Karrlo K., 40 Conn. App. 73, 75, 668 A.2d 1353 (1996).
The judgment is affirmed and the case is remanded for the purpose of setting a new sale date.